Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 17, 2021. Claims 1-21 are currently pending. 

Drawings
The drawings filed on 9/17/2021 are accepted. In view of the drawings filed on 9/17/2021 the objections made against the drawings in the office action of 3/17/2021 have been withdrawn. 

Specification
In view of the response filed on 9/17/2021 amending the specification to include the patent numbers for the related applications the objections made against the specification in the office action of 3/17/2021 have been withdrawn. 

Claim Objections
Claims 1-21 are objected to because of the following informalities:  Claim 1 recites “a support structure capable of securing” which should recite something similar to –a support structure configured to secure—in order to more positively recite the structural aspects regarding the functional language. Claims 2-21 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/17/2021 amending the claims to clarify the language the 112 rejections made against the claims in the office action of 3/17/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-7, 9-10 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) (both previously cited).
In reference to at least claim 1
Siess teaches an intravascular pump which discloses blood flow assist system (e.g. Figs. 1-2) comprising: a pump housing (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2), wherein the pump housing has upper end and lower end (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2); a pump disposed within the housing (e.g. impeller 14 disposed within pump portion 12, Figs. 1-2), wherein the pump provides axial blood flow (e.g. axial blood flow, para. [0026], [0035]) and further discloses a collapsed configuration and an expanded configuration (e.g. Figs. 1-2) which allows native flow between an entirety of the pump housing and the vessel wall at all times (e.g. native flow remains between housing around pumping portion 12 and drive unit 11, Fig. 15) but does not explicitly teach a support structure capable of securing the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at an upper end and a lower end of the pump housing, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall. 
In the analogous art of cardiac blood assistance pumps, Siess ‘694 teaches a method and apparatus for cardiac blood flow assistance which discloses blood flow assist system comprising: a pump housing having an upper 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Siess with the teachings of Siess ‘694 to include a support structure that includes a plurality of support members including the centering projections, at least two being disposed on an upper or lower end of the housing in order to yield the predictable result of providing a support structure that maintains adequate flow path and aids in preventing rotation and axial migration of the pump device within the vessel (e.g. Col. 10, ll. 18-29 and 55-58). Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the struts on both an upper and lower end of the pump housing since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art, see MPEP 2144.04.
In reference to at least claim 2
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the outer end of the struts are an outermost portion of the struts (e.g. outer end of centering projection 84, Figs. 12-13), an 
In reference to at least claim 3
Siess modified by Siess ‘694 teaches a device according to claim 2. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 4
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the outer end of the struts are at a most distal tip of the struts (e.g. outer end of centering projections 84, Figs. 12-13), and an inner end of the struts are secured to the pump housing (e.g. inner end of centering projections 84 secured to the housing, Figs. 12-13), and an inner end of the struts are at a most proximal tip of the struts opposite the most distal tip (e.g. inner end of centering projections 84, Figs. 12-13).
In reference to at least claim 5
Siess modified by Siess ‘694 teaches a device according to claim 4. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 6
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the support members are formed as a leaf-spring (e.g. centering projections 84 consist of a spring-like rib, Col. 10, ll. 25-29).
In reference to at least claim 7
Siess modified by Siess ‘694 teaches a device according to claim 6. Siess ‘694 further discloses wherein the support members have an inner end, opposite the outer end of the leaf-spring, coupled to the pump housing (e.g. inner end of 
In reference to at least claim 9
Siess modified by Siess ‘694 teaches a device according to claim 6. Siess ‘694 further discloses wherein the support members have a first configuration where an overall diameter of the pump, the pump housing, and the support structure is reduced to permit transluminal delivery (e.g. inserted via femoral artery, Col. 5, ll. 43-50).
In reference to at least claim 10
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the support structure centrally disposes relative to the vessel wall (e.g. centering projections 84 serve to center the pump and ensure adequate flow path is maintained about the entire circumference, Col. 10, ll. 18-29).
In reference to at least claim 13
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the support members are collapsible to disengage from anchored configuration to permit removal (e.g. centering projections 84 may consist of a spring-like rib that is compressible to permit removal, Col. 10, ll. 18-29 and 55-58).
In reference to at least claim 14
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess discloses that the catheter 13 includes a lumen extending throughout and through which wires for the provision of the electric motor included in the drive portion extend as well (e.g. para. [0026]), therefore it is inherent that the wires include a power wire connected to power source external to the patient’s body for powering the electric motor.  
In reference to at least claim 15
Siess teaches an intravascular pump which discloses a method for providing blood flow assistance to a circulatory system, the method comprising the steps of: preparing a patient for a heart catheterization; making a small 
In reference to at least claim 16
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 further discloses wherein the outer end is at an outermost end of the struts (e.g. outer end of centering projection 84, Figs. 12-13), an inner end of the struts are secured to the pump housing (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13), and the inner end of the struts are at an innermost end of the struts (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13).
In reference to at least claim 17
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 further discloses wherein the outer end of the struts are at a most distal end (e.g. outer end of centering projections 84, Figs. 12-13), and an inner end of the struts are at a most proximal end (e.g. inner end of centering projections 84, Figs. 12-13).
In reference to at least claim 18
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 19
. 

Claims 11 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) as applied to claims 1 and 15 further in view of US Patent No. 6,136,025 to Barbut et al. (Barbut) (previously cited).
In reference to at least claim 11
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 discloses the use of multiple pumps (e.g. Figs. 2-3, 15) but does not explicitly teach a second pump being placed in parallel with the first pump. 
In the analogous art of cardiac blood assistance pumps, Barbut teaches endoscopic arterial pumps for treatment of cardiac insufficiency and venous pumps for right-sided cardiac support which discloses a plurality of pumps that include arrangements in which the pumps are arranged in parallel to each other (e.g. 10, Fig. 4) to aid in increasing blood flow to the peripheral organs and/or increase venous return to the heart (e.g. Col 7, ll. 46-61). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 with the teachings of Barbut to include a second pump in parallel with the first in order to yield the predictable result of a design that further aids in increasing blood flow through the aortic valve to the aorta which supplies the peripheral organs. 
In reference to at least claim 20
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 discloses the pump being used for long-term applications (e.g. Col. 8, ll. 9-13). It was well-known within the art at the time of the invention to use pumps . 

Claims 12 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) as applied to claims 1 and 15 further in view of US 2005/0131271 to Benkowski et al. (Benkowski). 
In reference to at least claims 12 and 21
Siess modified by Siess ‘694 teaches a device according to claim 1 and a method according to claim 15. Siess further discloses a drive portion (e.g. 11, Figs. 1-2, para. [0026]) and Siess ‘694 further discloses a control unit (e.g. 110, Figs. 15) but does not explicitly teach the controller senses a paced rhythm of a patient, and varies pump speed based on the paced rhythm.
In the analogous art of cardiac blood assistance pumps, Benkowski teaches a method and system for physiologic control of an implantable blood pump which discloses a blood pump (e.g. blood pump, Figs. 1-2) sensing the heart rate in combination with diastolic assist device flow rate which includes heart rate that is controlled by stimulation from a cardiac pacemaker, i.e. a paced rhythm, as a physiologic indicator and using the physiologic indictor to aid in changing the speed of a blood pump to provide improved control of patients heart that varies proportionally to the degree of physical activity (e.g. para. [0038]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 with the teachings of Benkowski to include a control unit for sensing the heart rate in combination with diastolic assist device flow rate which includes heart rate that is controlled by stimulation from a cardiac pacemaker, i.e. a paced rhythm, as a physiologic indicator and using the physiologic indictor to aid in changing the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,012,079. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts that contain an outer end that contact a vessel wall. The claims within the instant application are very broad and are generic to the species claims within U.S. Patent No. 8,012,079 and are fully anticipated by the claims within U.S. Patent No. 8,012,079, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 8,012,079, see MPEP 804.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,413,648. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts with a first end that contacts the vessel wall and another end that is secured to the housing of the pump. The claims within the instant application are very broad and are generic to the species claims within U.S. Patent No. 10,413,648 and are fully anticipated by the claims within U.S. Patent No. 10,413,648, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,413,648, see MPEP 804. 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/905676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and reference application recite a blood flow assist device that includes a . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. It is noted that in view of the claim amendments the 103 rejections against claim 8 have been withdrawn. Applicant argues that Siess in view of Siess ‘694 does not teach a support structure comprises a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at an upper end and a lower end of the pump housing, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference to Siess discloses a pump housing (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2), wherein the pump housing has upper end and lower end (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2); a pump disposed within the housing (e.g. impeller 14 disposed within pump portion 12, Figs. 1-2), wherein the pump provides axial blood flow (e.g. axial blood flow, para. [0026], [0035]) and further discloses a collapsed configuration and an expanded configuration (e.g. Figs. 1-2) which allows native flow between an entirety of the pump housing and the vessel wall at all times (e.g. native flow remains between housing around pumping portion 12 and drive unit 11, Fig. 15) but does not explicitly teach a support structure capable of securing the pump in a desired location in a circulatory system of a patient, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Siess ‘694 discloses a support structure capable of securing the pump in a vessel of a circulatory system of a patient (e.g. centering projections 84), wherein the support structure comprises a plurality of support members (e.g. centering projections 84), wherein the plurality of support members comprises a plurality of struts (e.g. centering projections 84), at least two struts disposed at an upper end or a lower end of the pump housing (e.g. centering projections 84 located on an end of the housing, Figs. 12-13), the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall (e.g. centering projections 84 consist of a spring-like rib, Col. 10, ll. 18-29 and 55-58) in which the struts allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration (e.g. centering projections 84 serve to center the pump and ensure adequate flow path is maintained about the entire circumference, Col. 10, ll. 18-29), see annotated figure below. Siess ‘694 refers to the portion of the projection that contacts the vessel wall as the “outer end” (e.g. “narrowed toward its outer end”, Col. 10, ll 24-28), therefore the outer portion of the projection that contacts the vessel wall is considered an “end” and is consistent with the ordinary and customary meaning of the term “end” and is consistent with the use of the claim term in the specification. Arguments against the double patenting rejections have not been made, therefore the . 


    PNG
    media_image1.png
    296
    456
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0152999 to Hastings et al. which teaches systems and methods for making and using percutaneously-delivered pumping system for providing hemodynamic support which teaches a blood pump that contains struts for securing the pump.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792